Case 21-20111         Doc 1061         Filed 08/11/21        Entered 08/11/21 13:01:49      Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT
                                       HARTFORD DIVISION

 ------------------------------------------------------------ X
                                                              :
 In re:                                                            Chapter 11
                                                              :
 CARLA’S PASTA, INC., ET AL.,                                 :    Case No. 21-20111-JJT
                                                              :
                             Debtors.                         :    (Jointly Administered)
                                                              :
                                                              X
                                                              :
 TOWN OF SOUTH WINDSOR,                                       :
                                                              :
                             Movant,                          :
                                                              :
 v.                                                           :
                                                              :
                                                              :
 SURI REALTY LLC,                                             :
                                                              :
                             Respondent,                      :
 ______________________________________ :
                                                              X

 SCHEDULING ORDER ON MOTION OF TOWN OF SOUTH WINDSOR FOR RELIEF
              FROM ORDER DETERMINING TAX LIABILITY

          Upon consideration of the Motion of Town of South Windsor for Relief from Order

 Granting Debtors’ Motion for Determination of Tax Liability filed on July 22, 2021 (ECF No.

 1002) (the “Motion for Relief”), the Court enters the following scheduling order for further

 proceedings:

          ORDERED, ADJUDGED AND DECREED:

          1.       That adjudication of the Motion for Relief shall be bifurcated on (a) the issue of

 whether the Town of South Windsor was furnished with notice of the Debtors’ Motion to

 Determine Tax Liability Under 11 U.S.C. §§ 105 and 505 (the “Tax Motion”) and (b) the

 remaining grounds set forth in the Motion for Relief; and



 11617909v2
Case 21-20111       Doc 1061      Filed 08/11/21          Entered 08/11/21 13:01:49    Page 2 of 2




         2.      That the following schedule shall apply for the Court’s consideration of the issue

 of notice as set forth in paragraph (1)(a) herein:

         (a) Written discovery shall be served on or before -September 16, 2021, and responses to

              such discovery shall be produced on or before -September 30, 2021;

         (b) Responses to the Motion for Relief shall be filed on or before October 18, 2021;

         (c) Any reply shall be filed on or before November 1, 2021.

         (d) The Court shall hold a pretrial conference on November __, 2021 to set a date for a

              trial on the Motion for Relief, if necessary.

         3.      A further order shall enter if necessary to adjudicate the remaining issues in the

 Motion for Relief as set forth in paragraph 1(b) herein following the Court’s decision on the

 issue of notice pursuant to paragraph 1(a).




 11617909v2                                           2
